Exhibit10.1 RESTRICTED STOCK AGREEMENT under BROADVIEW INSTITUTE, INC. 2 THIS AGREEMENT is made as of the th day of June 2011, by and between Broadview Institute, Inc., a Minnesota corporation (the “Company”), and (the “Participant”). W I T N E S S E T H: WHEREAS, the Participant is, on the date hereof, a director of the Company or of an Affiliate of the Company; and WHEREAS, the Company wishes to grant a restricted stock award to the Participant for shares of the Company’s Common Stock pursuant to the Company’s 2006 Equity Incentive Plan (the “Plan”); and WHEREAS, the Administrator of the Plan (as defined in the Plan) has on the date listed above authorized this grant of a restricted stock award to the Participant; NOW, THEREFORE, in consideration of the premises and of the mutual covenants herein contained, the parties hereto agree as follows: 1. Grant of Restricted Stock Award . The Company hereby grants to the Participant on the date set forth above a restricted stock award (the “Award”) for Sixteen Thousand (16,000) shares of Common Stock on the terms and conditions set forth herein, which shares are subject to adjustment pursuant to Section14 of the Plan. The Company shall cause to be issued eight stock certificates, each representing Two Thousand (2,000) such shares of Common Stock, in the Participant’s name, and shall hold each such certificate until such time as the risk of forfeiture and other transfer restrictions set forth in this Agreement have lapsed with respect to the shares represented by the certificate. The Company may also place a legend on such certificates describing the risks of forfeiture and other transfer restrictions set forth in this Agreement providing for the cancellation of such certificates if the shares of Common Stock are forfeited as provided in Section2 below. Until such risks of forfeiture have lapsed or the shares subject to this Award have been forfeited pursuant to Section2 below, the Participant shall be entitled to vote the shares represented by such stock certificates and shall receive all dividends attributable to such shares, but the Participant shall not have any other rights as a shareholder with respect to such shares. 1 2. Vesting of Restricted Stock . The shares of Stock subject to this Award shall remain forfeitable until the risks of forfeiture lapse according to the following vesting schedule: Cumulative Number Vesting Date of Shares Vested June 30, 2011 September 30, 2011 December 31, 2011 March31, 2012 June30, 2012 September30, 2012 December31, 2012 March31, 2013 If the Participant ceases to be a director of the Company at any time prior to a Vesting Date for any reason (including, but not limited to, the Participant’s death, disability, retirement, voluntary resignation, removal from the Board, failure of the director to be nominated to the Board, failure of the director to be reelected to the Board) the Participant shall immediately forfeit all shares of Stock subject to this Award which have not yet vested and for which the risks of forfeiture have not lapsed. 3. General Provisions . a. Employment or Other Relationship . This Agreement shall not confer on the Participant any right with respect to employment, continuance of employment or other relationship by the Company, nor will it interfere in any way with the right of the Company to terminate such employment or other relationship. b. Securities Law Compliance . Participant shall not transfer or otherwise dispose of the shares of Stock received pursuant to this Agreement until such time as counsel to the Company shall have determined that such transfer or other disposition will not violate any state or federal securities laws. Participant hereby agrees, as a condition of the effectiveness of this restricted stock award, that if required by applicable securities laws, all Stock subject to this Agreement shall be held, until such time that such Stock is registered or appropriately exempted therefrom and freely tradable under applicable state and federal securities laws, for Participant’s own account without a view to any further distribution thereof, that the certificates for such shares may bear an appropriate legend to that effect and that such shares will not be transferred or disposed of except in compliance with applicable state and federal securities laws. c. Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise specifically provided in any employment, change of control, severance or similar agreement executed by the Participant and the Company, pursuant and subject to Section14 of the Plan, certain changes in the number or character of the shares of Stock of the Company (through sale, merger, consolidation, exchange, reorganization, divestiture (including a spin-off), liquidation, recapitalization, stock split, stock dividend, or otherwise) shall result in an adjustment, reduction, or enlargement, as appropriate, in the number of shares subject to this Award. Any additional shares that are credited pursuant to such adjustment shall be subject to the same restrictions as are applicable to the shares with respect to which the adjustment relates. 2 d. Shares Reserved . The Company shall at all times during the term of this Award reserve and keep available such number of shares as will be sufficient to satisfy the requirements of this Agreement. e. 2006 Equity Incentive Plan . The Award evidenced by this Agreement is granted pursuant to the Plan, a copy of which Plan has been made available to the Participant and is hereby incorporated into this Agreement. This Agreement is subject to and in all respects limited and conditioned as provided in the Plan. All defined terms of the Plan shall have the same meaning when used in this Agreement. The Plan governs this Award and, in the event of any questions as to the construction of this Agreement or in the event of a conflict between the Plan and this Agreement, the Plan shall govern, except as the Plan otherwise provides. f. Lockup Period Limitation . Participant agrees that in the event the Company advises Participant that it plans an underwritten public offering of its Common Stock in compliance with the Securities Act of 1933, as amended, and that the underwriter(s) seek to impose restrictions under which certain shareholders may not sell or contract to sell or grant any option to buy or otherwise dispose of part or all of their stock purchase rights of the underlying Common Stock, Participant hereby agrees that for a period not to exceed 180days from the prospectus, Participant will not sell or contract to sell or grant an option to buy or otherwise dispose of this Agreement or any of the underlying shares of Common Stock without the prior written consent of the underwriter(s) or its representative(s). g. Stock Legend . The Administrator may require that the certificates for any shares of Common Stock issued pursuant hereto to Participant (or, in the case of death, Participant’s successors) shall bear an appropriate legend to reflect the restrictions of Paragraph 3(b) and Paragraph 3(g) of this Agreement; provided, however, that failure to so endorse any of such certificates shall not render invalid or inapplicable Paragraph 3(b) or Paragraph3(g). h. Scope of Agreement . This Agreement shall bind and inure to the benefit of the Company and its successors and assigns and of the Participant and any successor or successors of the Participant. i. Arbitration . Any dispute arising out of or relating to this Agreement or the alleged breach of it, or the making of this Agreement, including claims of fraud in the inducement, shall be discussed between the disputing parties in a good faith effort to arrive at a mutual settlement of any such controversy. If, notwithstanding, such dispute cannot be resolved, such dispute shall be settled by binding arbitration. Judgment upon the award rendered by the arbitrator may be entered in any court having jurisdiction thereof. The arbitrator shall be a retired state or federal judge or an attorney who has practiced securities or business litigation for at least 10years. If the parties cannot agree on an arbitrator within 20days, any party may request that the chief judge of the District Court for Hennepin County, Minnesota, select an arbitrator. Arbitration will be conducted pursuant to the provisions of this Agreement, and the commercial arbitration rules of the American Arbitration Association, unless such rules are inconsistent with the provisions of this Agreement. Limited civil discovery shall be permitted for the production of documents and taking of depositions. Unresolved discovery disputes may be brought to the attention of the arbitrator who may dispose of such dispute. The arbitrator shall have the authority to award any remedy or relief that a court of this state could order or grant; provided, however, that punitive or exemplary damages shall not be awarded. The arbitrator may award to the prevailing party, if any, as determined by the arbitrator, all of its costs and fees, including the arbitrator’s fees, administrative fees, travel expenses, out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed by the parties, the place of any arbitration proceedings shall be Hennepin County, Minnesota. 3 ACCORDINGLY, the parties hereto have caused this Agreement to be executed and dated as of the day and year first above written. BROADVIEW INSTITUTE, INC. By: Its: Participant: 4
